DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
As to the 35 USC 112 rejection of claim 15, applicant argues that the claim has been amended to address the concerns. However, it is still unclear what “when an entire pixel’s location is recorded in the table” means in the context of the claim, and so it is also unclear when the table would be initialized. The specification also does not explain what an “entire pixel’s location” is and how it would differentiate from any pixel’s location.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “initializes the table when an entire pixel’s location is recorded in the table”. It is unclear what this means- “when an entire pixel’s location is recorded in the table” does not appear to make sense in the context of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication 2016/0203754) in view of Massart (U.S. Publication 2011/0273482) and Zhuang (U.S. Publication 2017/0287391).

As to claim 1, Lee discloses a digital signage (fig. 1; the display panel is capable of displaying a sign or any other image and would thus read on “signage”) comprising: 
a display (fig. 1, element 110);  
a sensor (fig. 1, element 240; fig. 2, element 31; p. 2, sections 0041-0043; a portion of a human body, such as eyes, is detected by a sensor);  
and a controller operably coupled with the display and the sensor (fig. 1, element 220) configured to control operation of the digital signage, wherein the sensor detects motion of a human body and a distance between the digital signage and the human body (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, which would read on a motion). 
Lee does not disclose, but Massart discloses wherein the controller divides a frame buffer of content according to a predetermined setting value and causes an arbitrary pixel of divided areas of the frame buffer to change to black (figs. 1a-1d; p. 5, section 0056-p. 6, section 0058; each row, which would read on a division of a frame buffer, has one pixel changed to black at a time for each frame until the whole display panel has been treated in this manner; the setting to divide can be based on a lateral movement or a rotation or orbit of pixels). The motivation for this is to improve image retention issues (p. 1, sections 0002-0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee to divide a frame buffer according to a predetermined setting value and to change an arbitrary pixel of divided areas of the frame buffer to black in order to improve image retention issues as taught by Massart. 


As to claim 14, Massart discloses wherein the controller changes a pixel that is different from the arbitrary pixel that has changed to black for each frame (figs. 1a-1d; p. 5, section 0056-p. 6, section 0058; each row, which would read on a division of a frame buffer, has one pixel changed to black at a time for each frame until the whole display .

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Massart, and Zhuang and further in view of Murakami (U.S. Publication 2005/0195280).

As to claim 2, Lee discloses wherein the controller performs an image sticking minimization mode varying according to the distance between the digital signage and the human body detected by the sensor (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, and adjusts a parameter that corresponds to how much image sticking is compensated for based on the distance). Lee does not disclose, but Murakami does disclose wherein the predetermined setting value is determined according to the image sticking minimization mode (p. 5, sections 0074-0076; p. 8, section 0104; a setting value for how a frame buffer is split up for image sticking minimization is chosen based on user distance; a short distance mode has a smaller width for operation while a long distance mode has a larger width for operation). The motivation for this is to limit deterioration of quality of images seen by a viewer. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, and Zhuang to determine a predetermined setting value according to the image sticking minimization mode in order to limit deterioration of quality of images seen by a viewer as taught by Murakami.

As to claim 3, Lee discloses when the distance between the digital signage and the human body is within a predetermined first range, the controller: performs a first image sticking minimization mode (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, and adjusts a parameter that corresponds to how much image sticking is compensated for based on the distance). Lee does not disclose, but Murakami does disclose dividing the frame buffer into four areas according to the first image sticking minimization mode (p. 11, section 0137-p. 12, section 0138; four distribution level areas are given for the longer distance). Motivation for the combination is similar to that given in the rejection to claim 2.

As to claims 4 and 5, both Lee (p. 2, sections 0041-p. 3, section 0045; the sensor detects a user’s position, and increase or decrease in viewing distance, and adjusts a parameter that corresponds to how much image sticking is compensated for based on the distance) and Murakami (p. 5, sections 0074-0076; p. 8, section 0104; p. 11, section 0137-p. 12, section 0138; a setting value for how a frame buffer is split up for image sticking minimization is chosen based on user distance; a short distance mode has a smaller width for operation while a long distance mode has a larger width for operation; four distribution level areas are given for the longer distance while three are given for the shorter distance) disclose different corrective image sticking modes based on distance range of a human body. Neither Lee nor Murakami discloses specifically when the distance between the digital signage and the human body is within a predetermined 

As to claim 16, Lee does not disclose, but Murakami does disclose wherein the controller changes a number of divisions of the frame buffer according to the distance between the digital signage and the human body (p. 11, section 0137-p. 12, section 0138; four distribution level areas are given for the longer distance while three are given for the shorter distance). Motivation for the combination is similar to that given in the rejection to claim 2. 

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Massart and Zhuang and further in view of Borgers (U.S. Publication 2013/0088528). 


 
As to claim 7, Massart discloses wherein the controller selects a target pixel changed to black within the divided areas for each frame of the content until all pixels in the divided areas are changed to black once (figs. 1a-1d; p. 5, section 0056-p. 6, section 0058; each row, which would read on a division of a frame buffer, has one pixel changed to black at a time for each frame until the whole display panel has been treated in this manner). Motivation for the combination is found in the rejection to claim 1.

 As to claim 15, as best understood, Massart discloses darkening pixels to black as discussed in the rejections to claims 1 and 7. Further, Borgers discloses wherein the controller records a location of the pixel darkened, and initializes a table which is .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Massart and Zhuang and further in view of Aina (U.S. Publication 2017/0117859). 

As to claim 8, Lee discloses digital signage and a sensor, as noted in the rejection to claim 1. Lee does not disclose, but Aina does disclose wherein the sensor includes: 
a PIR sensor (p. 6, section 0058) configured to detect a human body (p. 5-6, section 0055);  
an operational amplifier (OpAmp) configured to amplify a detected signal (p. 2, section 0028-p. 3, section 0030);  
and a comparator configured to compare amplified signals and to output a digital value (p. 5, section 0055-p. 6, section 0056; comparison of a signal with a reference signal must occur to determine presence of a person, which would be either a presence or lack of presence, a digital value). 
The motivation for this is increase accuracy and minimize signal noise (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, and Zhuang to use a PIR 
 
As to claim 9, Lee discloses wherein the sensor detects the distance between the digital signage and the human body using the digital processor (p. 4, section 0066). Aina discloses wherein the operational amplifier is controlled by a digital processor (p. 6, section 0056). Neither Aina nor Lee expressly discloses that a register within the processor controls the operational amplifier, but Official Notice (see MPEP 2144.03) is taken that registers within processors are well-known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, Zhuang and Aina to use a register in order to implement the method on a digital processor as would be known in the art.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Massart, Zhuang, and Murakami, and further in view of Foreman (U.S. Publication 2014/0354531).

As to claim 10, Lee does not disclose, but Foreman does disclose when the distance between the digital signage and the human body is in a predetermined fourth range, the controller sets an image sticking minimization mode to off (p. 1, section 0013; p. 3, section 0029; an idle state, comprising a screen saver to reduce image sticking, is disabled if a person is within a certain distance in front of the display). The motivation for this is to avoid modifying a display while a user is actively viewing it (p. 1, section 

As to claim 11, Lee does not disclose, but Foreman does disclose wherein the controller sets the image sticking minimization mode to off in response to detection of the human body in a first section, and  wherein the controller does not change any pixel to black when the image sticking minimization mode is set to off (p. 1, section 0013; p. 3, section 0029; an idle state, comprising a screen saver or image darkening, is disabled if a person is within a certain distance in front of the display). The motivation for this is to avoid modifying a display while a user is actively viewing it (p. 1, section 0011). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lee, Massart, Zhuang, and Murakami to not change pixels to black if a user is detected within a first section in order to avoid modifying a display while a user is actively viewing it as taught by Foreman.

As to claim 12, Lee does not disclose wherein the controller sets an image sticking minimization function to low in response to detection of the human body in a second section farther than the first section, sets the image sticking minimization function to mid in response to detection of the human body in a third section farther than the second section, and sets the image sticking minimization function to high when no 

As to claim 13, Murakami discloses wherein a number of areas of the divided areas of the frame buffer when the image sticking minimization function is set to low is smaller than a number of areas of the divided areas of the frame buffer when the image .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612